United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.T., Appellant
and
TENNESSEE VALLEY AUTHORITY,
SHAWNEE FOSSIL PLANT, Paducah, KY,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-0542
Issued: June 12, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 10, 2017 appellant, through counsel, filed a timely appeal from a
December 12, 2016 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP). The most recent merit decision in this case was the October 8, 2015 decision of the
Board which became final 30 days after issuance and is not subject to further review. As there
was no merit decision by OWCP within 180 days of the filing of this appeal, pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
lacks jurisdiction to review the merits of appellant’s claim.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration as it
was untimely filed and failed to demonstrate clear evidence of error.
On appeal counsel argues that a new medical report is sufficient to demonstrate clear
evidence of error.
FACTUAL HISTORY
This case has previously been before the Board.3 The facts as presented in the prior
Board decision are incorporated herein by reference. The relevant facts are set forth below.
On February 18, 2014 appellant, then a 38-year-old assistant unit operator, filed a
traumatic injury claim (Form CA-1) alleging that on January 30, 2014 he injured the left side of
his lower back, the sacrum, and his left leg when his feet slipped out from under him while at
work.
By decision dated April 14, 2014, OWCP denied appellant’s claim as the medical
evidence of record did not establish an injury causally related to the accepted January 30, 2014
employment incident. On April 29, 2014 counsel for appellant requested a telephonic hearing
before an OWCP hearing representative, and submitted medical reports regarding appellant’s
diagnosed conditions of left-sided back pain; severe left buttock, thigh, and leg radiculopathy;
degenerative disc disease at L3-4, L5-S1, worse at L3-4; mild facet arthropathy at L3-4 and L5S1; and mild foraminal stenosis, worst on the left at L5-S1. By decision dated January 29, 2015,
the hearing representative affirmed OWCP’s April 14, 2014 decision.
On May 5, 2015 appellant, through counsel, appealed the January 29, 2015 decision to
the Board. By decision dated October 8, 2015, the Board found that appellant had not submitted
sufficient medical evidence to establish causal relationship between his diagnosed medical
conditions and the January 30, 2014 employment incident.4
By letter dated and received on December 2, 2016, counsel filed a motion requesting that
OWCP rescind the October 8, 2015 Board decision.5 He argued that since the last decision by
OWCP, new medical evidence had been received, including a detailed medical report with a
rationalized statement of causal relationship. Counsel argued that Board precedent required
OWCP to consider all evidence on file, and that, therefore, this new medical evidence, which
was not previously available for consideration by OWCP, should suffice to rescind the decision
of October 8, 2015.

3

Docket No. 15-1210 (issued October 8, 2015).

4

Id.

5

OWCP is not authorized to review Board decisions. Although the October 8, 2015 decision was the last merit
decision, the hearing representative’s January 29, 2015 merit decision is the appropriate subject of possible
modification by OWCP. See 20 C.F.R. § 501.6(d).

2

In a report dated September 1, 2016, signed by the physician on November 9, 2016,
Dr. Neil Allen, Board-certified in internal medicine and neurology, opined: “[appellant’s] agerelated changes within the spine combined with the accident on January 30, 2014 contributed to
the manifestation of symptomatic lumbar spondylosis.” He related, “[t]he forceful and acute
lumbar extension and torsion sustained by [appellant] on January 30, 2015 was the aggravating
event directly resulting in a symptomatic lumbar disc herniation and lumbar spondylosis. This is
supported by accepted medical fact in the literature, as described above.”
OWCP treated counsel’s December 2, 2016 motion to rescind as a request for
reconsideration. By decision dated December 12, 2016, it denied the request for reconsideration,
finding that it was untimely filed and failed to demonstrate clear evidence of error.
LEGAL PRECEDENT
To be entitled to a merit review of an OWCP decision denying or terminating a benefit, a
request for reconsideration must be received by OWCP within one year of the date of OWCP’s
decision for which review is sought.6 For decisions after August 29, 2011, the date the request is
received into iFECs is considered the date of receipt under OWCP procedures.7 The Board has
found that the imposition of the one-year limitation does not constitute an abuse of the
discretionary authority granted OWCP under section 8128(a) of FECA.8
OWCP may not deny an application for review solely because the application was
untimely filed. When an application for review is untimely filed, it must nevertheless undertake
a limited review to determine whether the application demonstrates clear evidence of error.9
OWCP regulations and procedures provide that OWCP will reopen a claimant’s case for merit
review, notwithstanding the one-year filing limitation set forth in 20 C.F.R. § 10.607(a), if the
claimant’s application for review demonstrates clear evidence of error on the part of OWCP.10
To demonstrate clear evidence of error, a claimant must submit evidence relevant to the
issue which was decided by OWCP.11 The evidence must be positive, precise and explicit and
must manifest on its face that OWCP committed an error.12 Evidence which does not raise a
substantial question concerning the correctness of OWCP’s decision is insufficient to

6

20 C.F.R. § 10.607(a).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4(b) (October 2011).

8

5 U.S.C. § 8128(a); Leon D. Faidley, Jr., 41 ECAB 104, 111 (1989).

9

See 20 C.F.R. § 10.607(b); Charles J. Prudencio, 41 ECAB 499, 501-02 (1990).

10

Id.; Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.5(a)
(February 2016). OWCP’s procedure further provides, “The term ‘clear evidence of error’ is intended to represent a
difficult standard. The claimant must present evidence which on its face shows that OWCP made a mistake. For
example, a claimant provides proof that a schedule award was miscalculated, such as a marriage certificate showing
that the claimant had a dependent, but the award was not paid at the augmented rate.”
11

See Dean D. Beets, 43 ECAB 1153, 1157-58 (1992).

12

20 C.F.R. § 10.607(b); Leona N. Travis, 43 ECAB 227, 240 (1991).

3

demonstrate clear evidence of error.13 It is not enough merely to show that the evidence could be
construed so as to produce a contrary conclusion.14 This entails a limited review by OWCP of
how the evidence submitted with the reconsideration request bears on the evidence previously of
record and whether the new evidence demonstrates clear error on the part of OWCP.15
The Board makes an independent determination of whether a claimant has submitted
clear evidence of error on the part of OWCP such that it abused its discretion in denying merit
review in the face of such evidence.16 In order to demonstrate clear evidence of error, the
evidence submitted must not only be of sufficient probative value to create a conflict in medical
opinion or establish a clear procedural error, but must be of sufficient probative value to prima
facie shift the weight of the evidence in favor of the claimant and raise a substantial question as
to the correctness of OWCP’s decision.17
ANALYSIS
The Board finds that, in its December 12, 2016 decision, OWCP properly determined that
appellant’s request for reconsideration was untimely filed. Its regulations provide that the oneyear time limitation period for requesting reconsideration begins on the date of the last merit
decision.18 Appellant’s request for reconsideration was received on December 2, 2016, which
was more than one year following the Board’s October 8, 2016 merit decision. Therefore, he
must demonstrate clear evidence of error on the part of OWCP in issuing its January 29, 2015
decision.
The Board further finds that appellant failed to demonstrate clear evidence of error on the
part of OWCP in issuing its January 29, 2015 decision. He did not submit the type of positive,
precise, and explicit evidence manifesting on its face that OWCP committed an error.
Appellant’s request for reconsideration contained a new report from Dr. Allen, dated
September 1, 2016, signed on November 9, 2016, which was not previously considered by
OWCP in its January 29, 2015 decision. On appeal counsel contends that this report was
sufficient for OWCP to exercise its discretion to reopen the case for merit review, or that the
motion to rescind should be granted. However, OWCP’s procedure manual provides that the
submission of such a report, even if well rationalized, does not demonstrate clear evidence of
error.19

13

See Jesus D. Sanchez, 41 ECAB 964, 968 (1990).

14

See Leona N. Travis, supra note 12.

15

See Nelson T. Thompson, 43 ECAB 919, 922 (1992).

16

See Pete F. Dorso, 52 ECAB 424, 427 (2001); Thankamma Matthews, 44 ECAB 765, 770 (1993).

17

See Velvetta C. Coleman, 48 ECAB 367, 370 (1997).

18

20 C.F.R. § 10.607(a).

19

Federal (FECA) Procedure Manual, supra note 7 at Chapter 2.1602.5(a) (February 2016); see D.G., 59 ECAB
455 (2008). See also S.R., Docket No. 17-0271 (issued April 24, 2017).

4

For these reasons, the Board finds that OWCP properly determined that appellant failed
to demonstrate clear evidence of error.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration as it
was untimely filed and failed to demonstrate clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the December 12, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 12, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

